          2:20-cv-02003-CSB-EIL # 11          Page 1 of 9                                            E-FILED
                                                                      Monday, 30 March, 2020 02:58:51 PM
                                                                            Clerk, U.S. District Court, ILCD

                              UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF ILLINOIS
                                    URBANA DIVISION

CASSANDRA WOLSIC,                                    )
     Plaintiff,                                      )
                                                     )
v.                                                   )       No.    20-02003
                                                     )
BOARD OF TRUSTEES OF                                 )
COMMUNITY COLLEGE DISTRICT NO. 505                   )
(PARKLAND COLLEGE) COUNTIES OF                       )
CHAMPAIGN, COLES, DEWITT, DOUGLAS,                   )
EDGAR, FORD, IROQUOIS, LIVINGSTON,                   )
MCLEAN, MOULTRIE, PIATT, VERMILION                   )
AND STATE OF ILLINOIS,                               )
     Defendant.                                      )

                      MOTION FOR LEAVE TO FILE DECLARATION
                  IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT

          NOW COMES, the Defendant, BOARD OF TRUSTEES OF COMMUNITY COLLEGE

DISTRICT NO. 505 (PARKLAND COLLEGE) COUNTIES OF CHAMPAIGN, COLES,

DEWITT, DOUGLAS, EDGAR, FORD, IROQUOIS, LIVINGSTON, MCLEAN, MOULTRIE,

PIATT, VERMILION AND STATE OF ILLINOIS (“Parkland College,”) by and through its

counsel, Lorna K. Geiler, of Meyer Capel, A Professional Corporation and for its Motion for Leave

to File Declaration in Support of Motion for Summary Judgment states as follows:

     1.   On February 3, 2020, Defendant filed a Motion for Summary Judgment and supporting

          Memorandum in this matter.

     2. On February 23, 2020, Plaintiff filed a Response to the Defendant’s Motion for Summary

          Judgment.

     3. On March 3, 2020, Defendant filed a Motion for Extension of Time to respond to Plaintiff’s

          Response to obtain the Declaration of the Post Master, which was granted by the Court on

          March 4, 2020.
        2:20-cv-02003-CSB-EIL # 11           Page 2 of 9



   4. On March 20, 2020, Defendant filed a request for an additional extension of time due to

       the difficulty in obtaining the appropriate approval within the United States Postal Service

       to meet the revised deadline.

   5. To date, the Court has not ruled on that request for a second extension of time.

   6. Attached hereto is the Declaration from the Post Master that has been anticipated by the

       Defendant and was received late on Friday, March 27, 2020.

   7. No prejudice at all, and particularly no unjust prejudice, to the Plaintiff will result in the

       Court allowing this Motion for Leave to File Declaration in Support of Motion for

       Summary Judgment.

       WHEREFORE, the Defendant, Parkland College, respectfully requests that the Court grant

this Motion for Leave to File Declaration in Support of Motion for Summary Judgment and allow

the filing of the attached Declaration.

                                             Respectfully submitted,
                                             BOARD OF TRUSTEES OF
                                             COMMUNITY COLLEGE DISTRICT NO.
                                             505 (PARKLAND COLLEGE) COUNTIES OF
                                             CHAMPAIGN, COLES, DEWITT, DOUGLAS,
                                             EDGAR, FORD, IROQUOIS, LIVINGSTON,
                                             MCLEAN, MOULTRIE, PIATT, VERMILION
                                             AND STATE OF ILLINOIS, Defendant,

                                             By:     Meyer Capel, A Professional Corporation

                                             By: /s/ Lorna K. Geiler___________________
                                                     Lorna K. Geiler, Bar#6192940
                                                     Attorney for the Defendant
                                                     Meyer Capel, A Professional Corporation
                                                     306 W. Church St.
                                                     Champaign, IL 61820
                                                     Phone: (217) 352-1800
                                                     Email: lgeiler@meyercapel.com




                                                2
        2:20-cv-02003-CSB-EIL # 11          Page 3 of 9



                      CERTIFICATE OF SERVICE BY ATTORNEY

        In accordance with Fed.R.Civ.P. 5(a) and LR5.3(c) the undersigned attorney certifies that
the foregoing MOTION FOR LEAVE TO FILE DECLARATION IN SUPPORT OF
MOTION FOR SUMMARY JUDGMENT was filed with the Clerk of this Court by
submission of the same via this Court’s Electronic Case File System (“ECF”) on March 30, 2020
and that notice of said electronic filing will automatically be transmitted by email to:

David Brian Levin - dlevin@toddflaw.com

Steven Gene Perry - sperry@toddflaw.com


                                     By:    /s/ Lorna K. Geiler___________________
                                            Lorna K. Geiler, Bar#6192940
                                            Attorney for the Defendant
                                            Meyer Capel, A Professional Corporation
                                            306 W. Church St.
                                            Champaign, IL 61820
                                            Phone: (217) 352-1800
                                            Email: lgeiler@meyercapel.com




                                                3
2:20-cv-02003-CSB-EIL # 11   Page 4 of 9
2:20-cv-02003-CSB-EIL # 11   Page 5 of 9
2:20-cv-02003-CSB-EIL # 11   Page 6 of 9
1/16/2020            2:20-cv-02003-CSB-EIL # 11USPS.com®
                                                  Page -7USPS
                                                          of 9Tracking® Results


   USPS Tracking
                                           ®                                                                       FAQs   




                                                Track Another Package                  +




                                                                                                                 Remove   
   Tracking Number: 70162140000055816213

   Your item was delivered at 2:32 pm on October 7, 2019 in FRANKFORT, IL 60423.




     Delivered




                                                                                                                          Feedback
   October 7, 2019 at 2:32 pm
   Delivered
   FRANKFORT, IL 60423




                                                                                                                    
       Tracking History


                                                                                                                    
       Product Information



                                                             See Less      




                                Can’t find what you’re looking for?
                         Go to our FAQs section to find answers to your tracking questions.


                                                                 FAQs



                                                             EXHIBIT A
https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&tLc=3&text28777=&tLabels=70162140000055816213%2C%2C                  1/1
2:20-cv-02003-CSB-EIL # 11    Page 8 of 9




                             EXHIBIT B
                                                   1 11 1 1 111
                               2:20-cv-02003-CSB-EIL # 11   Page 9 of 9

                                                                                                                                                                                 IL
Washington, D.C. 20530
Official Business
Penalty for Private Use $300                                                                                                    ���
                                                 7016 2140 ODDO 5581 6213




                                                                                                 207 fll:E 1.                         .f}JIJ0 09/1.S/1.9
                                                                   NOTXFY SENDER OF NEW �vuRcS��
                                                                   wo�s�c'cASSANORA L
                                                                   8621. SHIRE CT
                                                                   FRA4KPORT I� 604Z3-S6Z�
EXHIBIT C                                                          Rr'.     ��47�R�7�71                                         YA1�1-A�1A�-18-47
                                                                          I 1 \ 111 \\\I   I   I\ I\•\\   I' I' I \1 I I 111 \\\I, \I\ 11 I I\ I\ II' \11 1' 111 'i I \ \ I l'
                                                                                                                                                                       i
